Robert E. Landry, Kevin P. Fontenot, Scofield, Gerard, Pohorelsky, Gallaugher & Landry, 901 Lakeshore Drive, # 900, Lake Charles, LA 70601, (337) 433-9436, COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Craig Isenberg, Kyle W. Siegel, Joshua O. Cox, Barrasso Usdin Kupperman Freeman & Sarver, LLC, 909 Poydras, Ste. 2400, New Orleans, LA 70112, (504) 589-9700, COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Marshall Joseph Simien, Jr., Simien Law Firm, One Lakeshore Drive, Suite 1110, Lake Charles, LA 70629, (337) 497-0022, COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Wells Talbot Watson, Jake D. Buford, Bagget, McCall, Burgess, Watson & Gaughan, 3006 Country Club Road, Lake Charles, LA 70605, (337) 478-8888, COUNSEL FOR PLAINTIFF-APPELLEE: Rickey Haley, Gardenia Amos, Sara Stevens, Bill Peltier, Linda Harris
Richard Elliott Wilson, Somer G. Brown, Cox, Cox, Filo, Camel & Wilson, LLC, 723 Broad Street, Lake Charles, LA 70601, (337) 436-6611, COUNSEL FOR PLAINTIFF-APPELLEE: Sara Stevens, Gardenia Amos, Linda Harris, Rickey Haley
Kirk Albert Patrick, III, Heath Savant, Donahue, Patrick & Scott, 450 Laurel St., Suite 1600, Baton Rouge, LA 70801, (225) 214-1908, COUNSEL FOR DEFENDANT: R & R Construction, Inc.
Court composed of John D. Saunders, Billy Howard Ezell, and Candyce G. Perret, Judges.
PERRET, Judge.
For the reasons set forth in the companion and consolidated case hereto, Arceneaux v. Citgo Petroleum Corp. , 18-370 (La.App. 3 Cir. 1/9/19), --- So.3d ----, the judgment of the trial court in favor of Plaintiffs-Appellees and against Appellant, CITGO Petroleum Corporation, is affirmed. All costs of this appeal are assessed against Appellant, CITGO Petroleum Corporation.
AFFIRMED.